DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s RCE filed 8/5/22.  Claims 1, 8 and 15 are amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the predictive model trained to predict an outcome event a scoring event attempt” in line 5 which renders the claim indefinite because it is unclear what is meant by this language.  Claims 2-7 are rejected based on their dependencies to a rejected base claim. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0032858 A1 to Lucey et al. (hereinafter “Lucey”) in view of Applicant’s provided NPL “(batter|pitcher)2vec: Statistic-Free Talent Modeling with Neural Player Embeddings” to Alcorn (hereinafter “Alcorn”) in view of US Publication No. 2018/0056124 A1 to Marty et al. (hereinafter “Marty”).

Concerning claim 1, Lucey discloses a method of generating a player prediction (paragraph [0008]), comprising: 
retrieving, by a computing system, data from a data store, the data comprising information for a plurality of events across a plurality of seasons (paragraphs [0030], [0031] – data relating to events across seasons is stored); 
generating, by the computing system, a predictive model using an artificial neural network, the predictive model trained to predict an outcome event a scoring event attempt (paragraphs [0081], [0082] – predictive model using artificial neural network is generated), by: 
generating, by the artificial neural network, personalized data comprising historical performance (paragraphs [0044], [0076], [0083], [0084] – personalized embeddings based on past performance is generated); 
selecting, from the data, a set of features related to each scoring event attempt captured in the data (paragraphs [0044], [0076], [0083], [0084] – features related to scoring events are captured); and 
learning, by the artificial neural network, an outcome of each scoring event attempt based at least on the data and the set of features related to each scoring event attempt (paragraphs [0044], [0049] - [0054] – outcomes are learned related to scoring event attempts); 
receiving, by the computing system, a set of data directed to a target scoring event attempt, the set of data comprising an indication of at least a target player involved in the target scoring event attempt and one or more features related to the target scoring event attempt (paragraphs [0044], [0049] - [0054] – data received based on scoring event attempt); and 
generating, by the computing system via the predictive model, a likely outcome of and the one or more features related to the target scoring event attempt (paragraphs [0044], [0049] - [0054] – predictive model is used to generate likely outcomes).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a plurality of players from the data; for each player of the plurality of players, generating, by the artificial neural network, personalized embeddings based on the information, the personalized embeddings capturing an influence of the player on a respective scoring event attempt (page 2, paragraphs [0001], [0005], page 3, Fig. 1, paragraph [0001]); selecting, from the data, a set of features related to each scoring event attempt captured in the data; and learning, by the artificial neural network, an outcome of each scoring event attempt based at least on the personalized embeddings and the set of features related to each scoring event attempt (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.
Lucey/Alcorn lack specifically disclosing, however, Marty discloses the one or more features related to the target scoring event attempt comprising a first set of location coordinates corresponding to an origination location of the target scoring event attempt and a second set of location coordinates corresponding to an initial position of the target player (paragraphs [0049], [0051]-[0056] – target scoring event attempt and initial position of the target player is taken into account when generating a prediction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prediction data disclosed by Marty in the system of Lucey/Acorn in order to provide more accurate performance data of athletes.

Concerning claim 2, Lucey discloses wherein selecting, from the data, the one or more features related to each scoring event attempt captured in the data, comprises: for each scoring event attempt, identifying at least one or more of scoring event start location information, player location, and one or more geometric features of a corresponding scoring event attempt (paragraphs [0044], [0069]).
  
Concerning claim 3, Lucey discloses wherein the one or more geometric features of the corresponding scoring event attempt comprises at least one or more of an angle between a striker and a goalkeeper, a first distance from the striker to the center of a goal, and a second distance from the goalkeeper to the center of the goal (paragraph [0082]).  

Concerning claim 4, Lucey discloses further comprising: for each scoring attempt, identifying body pose information related to a striker of the corresponding scoring event attempt (paragraph [0030]).  

Concerning claim 5, Lucey discloses further comprising: identifying, by the computing system, a set of scoring event attempts over a first duration; simulating, by the computing system, a number of scoring event attempts an average player would concede based on one or more parameters associated with the set of scoring event attempts; for each player in the set of players, and generating, by the computing system, a graphical representation ranking each player of the set of players based on expected scoring events conceded compared to the average player (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying, by the computing system, a set of players, each player associated with a respective set of embeddings;  simulating a number of scoring event attempts a corresponding player would concede based on the one or more parameters associated with the set of scoring event attempts and the respective set of the embeddings (page 2, paragraphs [0001], [0005], page 3, Fig. 1, paragraph [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 6, Lucey discloses further comprising: identifying, by the computing system, a first player and one or more scoring event attempts defended by the first player over a first duration; generating, by the computing system, a data set corresponding to one or more parameters associated with the one or more scoring event attempts defended by the first player over the first duration; and generating, by the computing system, a graphical representation comparing the number of goals the second player would concede compared to a number of goals the first player conceded (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    
Lucey lacks specifically disclosing, however, Alcorn discloses identifying, by the computing system, a second player, wherein the second player is associated with a set of personalized embeddings; simulating, by the computing system, a number of goals the second player would concede based on the one or more parameters associated with the one or more scoring event attempts defended by the first player and the set of personalized embeddings (page 2, paragraphs [0001], [0005], page 3, Fig. 1, paragraph [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 7, Lucey discloses further comprising: identifying, by the computing system, a player and one or more scoring event attempts defended by the player over a first duration; generating, by the computing system, a data set corresponding to one or more parameters associated with the one or more scoring event attempts defended by the player over the first duration; and generating, by the computing system, a graphical representation comparing the number of goals the player would concede based on the attributes over the second duration compared to a number of goals the player conceded in the first duration (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    
Lucey lacks specifically disclosing, however, Alcorn discloses identifying, by the computing system, a set of embeddings associated with the player, wherein the set of personalized embeddings correspond to attributes of the player over a second duration; simulating, by the computing system, a number of goals the player would concede based on the one or more parameters associated with the one or more scoring event attempts defended by the player and the set of embeddings corresponding to the attributes of the player over the second duration (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 8, see the rejection of claim 1.
  
Concerning claims 9 and 16, Lucey wherein selecting, from the data, the one or more features related to each shot attempt captured in the data, comprises: for each shot attempt, identifying at least one or more of shot start location information, goalkeeper location, and one or more geometric features a corresponding shot attempt (paragraphs [0044], [0069]).  

Concerning claims 10 and 17, Lucey discloses wherein the one or more geometric features of the corresponding shot attempt comprises at least one or more of an angle between a striker and the goalkeeper, a first distance from the striker to a center of a goal, and a second distance from the goalkeeper to the center of the goal (paragraph [0082]).    

Concerning claim 11, Lucey discloses further comprising: for each shot attempt, identifying body pose information related to a striker of a corresponding shot attempt (paragraph [0030]).    

Concerning claims 12 and 18, Lucey discloses wherein the one or more operations further comprise: identifying a set of shot goals over a first duration; simulating a number of goals an average goalkeeper would concede based on one or more parameters associated with the set of goals; and generating a graphical representation ranking each goalkeeper of the set of goalkeepers based on expected saves compared to the average goalkeeper (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a set of goalkeepers, each goalkeeper associated with a respective set of personalized embeddings;  for each goalkeeper in the set of goalkeepers, simulating a number of goals a corresponding goalkeeper would concede based on the one or more parameters associated with the set of goals and the respective set of personalized embeddings (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claims 13 and 19, Lucey discloses wherein the one or more operations further comprise: identifying a first goalkeeper and one or more shots defended by the first goalkeeper over a first duration; generating a data set corresponding to one or more parameters associated with the one or more shots defended by the first goalkeeper over the first duration; and generating a graphical representation comparing the number of goals the second goalkeeper would concede compared to a number of goals the first goalkeeper conceded (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a second goalkeeper, wherein the second goalkeeper is associated with a set of personalized embeddings; simulating a number of goals the second goalkeeper would concede based on the one or more parameters associated with the one or more shots defended by the first goalkeeper and the set of personalized embeddings (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claims 14 and 20, Lucey discloses wherein the one or more operations further comprise: identifying a goalkeeper and one or more shots defended by the goalkeeper over a first duration; generating a data set corresponding to one or more parameters associated with the one or more shots defended by the goalkeeper over the first duration; and generating a graphical representation comparing the number of goals the goalkeeper would concede based on the attributes over the second duration compared to a number of goals the goalkeeper conceded in the first duration (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  
Lucey lacks specifically disclosing, however, Alcorn discloses identifying a set of personalized embeddings associated with the goalkeeper, wherein the set of personalized embeddings correspond to attributes of the goalkeeper over a second duration; simulating a number of goals the goalkeeper would concede based on the one or more parameters associated with the one or more shots defended by the goalkeeper and the set of personalized embeddings corresponding to the attributes of the goalkeeper over the second duration (page 4, Table 1, Fig. 2, paragraph [0001], page 5, paragraphs [0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedding data disclosed by Alcorn in the system of Lucey in order to provide more accurate performance data of athletes.

Concerning claim 15, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715